

116 SRES 538 IS: Authorizing the use of the atrium in the Philip A. Hart Senate Office Building for the National Prescription Drug Take Back Day, a semiannual event for the Drug Enforcement Administration.
U.S. Senate
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 538IN THE SENATE OF THE UNITED STATESMarch 10, 2020Ms. Klobuchar (for herself and Mr. Blunt) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAuthorizing the use of the atrium in the Philip A. Hart Senate Office Building for the National Prescription Drug Take Back Day, a semiannual event for the Drug Enforcement Administration.1.Use of the atrium in the Hart Senate Office Building for Take Back Day(a)AuthorizationThe atrium in the Philip A. Hart Senate Office Building is authorized to be used on April 22, 2020, for the National Prescription Drug Take Back Day, a semiannual event of the Drug Enforcement Administration.(b)PreparationsPhysical preparations for the conduct of the event described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Sergeant at Arms and Doorkeeper of the Senate.